Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED PURCHASE OPTION AGREEMENT

This AMENDED AND RESTATED PURCHASE OPTION AGREEMENT (this “Agreement”) is made
and entered into effective as of February 11, 2011 (the “Effective Date”), by
and among DirectStar TV, LLC, a North Carolina limited liability company
(“DirectStar”); MasTec, Inc., a Florida corporation (“MasTec”); MasTec North
America, Inc., a Florida corporation (“MasTec North America”); Funraisers PR,
LLC, a North Carolina limited liability company (“Funraisers”); Red Ventures,
LLC, a North Carolina limited liability company (“Red Ventures”), RV Rewards,
LLC, a North Carolina limited liability company (“RV Rewards”); and Ricardo
Elias, Daniel S. Feldstein and Mark A. Brodsky (collectively, and together with
RV Rewards, the “Red Ventures Parties”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Membership Interest
Purchase Agreement, effective as of October 1, 2008, by and among DirectStar,
MasTec, MasTec North America, Red Ventures, and the other parties thereto (the
“Funraisers Purchase Agreement”);

WHEREAS, MasTec, MasTec North America, and Red Ventures are parties to that
certain Membership Interest Purchase Agreement, effective as of February 1,
2007, by and among DirectStar, MasTec, MasTec North America, Red Ventures, and
the other parties thereto, as amended from time to time (the “DirectStar
Purchase Agreement”);

WHEREAS, Red Ventures is entitled to certain earn-out payments (the “Earn-Out
Payments) pursuant to the Funraisers Purchase Agreement and the DirectStar
Purchase Agreement, all as more specifically described in such agreements;

WHEREAS, MasTec and MasTec North America own beneficially and of record all the
issued and outstanding membership interests of DirectStar;

WHEREAS, DirectStar, and its wholly-owned subsidiary Funraisers are engaged in
the business of providing marketing, advertising, promotion, sales and
activities related to obtaining satellite television, cable television and
internet data delivery by satellite activations, and related programming
packages, subscription, contracting and warranty services to DirectStar customer
DirecTV and to any current or future customers of DirectStar or any of its
Subsidiaries to whom DirectStar or any of its Subsidiaries provides such
activities and services (the “DirectStar Business”);

WHEREAS, MasTec granted Red Ventures an option to purchase the DirectStar
Business, through an acquisition of all the outstanding equity interests of
DirectStar and its Subsidiaries, including, without limitation, Funraisers,
pursuant to that certain Purchase Option Agreement, dated as of July 6, 2010, by
and among the parties hereto (the “Existing Purchase Option”); and



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to amend and restate the Existing Purchase
Option in order to modify the option period, exercise price and certain other
terms, all as more specifically described herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby amend and restate the Existing Purchase Option as follows:

Section 1. Definitions. The following terms, as used herein, have the following
meanings:

“Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by or
under common control with, such Person. For purposes of this Agreement, (i) the
Red Ventures Parties and all of their Affiliates will be deemed to be Affiliates
of Red Ventures and (ii) Red Ventures and the Red Ventures Parties will not be
deemed to be Affiliates of DirectStar or any of its Subsidiaries unless and
until and then only to the extent that Red Ventures reacquires any membership
interests in DirectStar or any of its Subsidiaries or any of their respective
assets. As used in this definition, (i) “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, as
a trustee or executor, by contract or credit arrangement or otherwise and
(ii) the terms “controls,” “controlled by,” and “under common control with”
shall have correlative meanings.

“Beginning Net Book Value” shall mean the shareholders equity (less any
intercompany amounts) as reflected in DirectStar’s and its Subsidiaries’
consolidated balance sheet as of May 31, 2010 as prepared by MasTec in
accordance with GAAP.

“Cash” means cash and cash equivalents of DirectStar and its Subsidiaries
(including marketable securities and short term investments) on hand or on
deposit as of the applicable date (the calculation of which shall contain a
deduction for all claims against such cash and cash equivalents represented by
outstanding checks, drafts or similar instruments dated prior to such applicable
date which were issued in the ordinary course consistent with past practices and
which have not been applied against the cash balances of DirectStar and its
Subsidiaries as of such applicable date.

“DirectStar Material Adverse Effect” means any change in, development, event,
occurrence or effect on, the businesses, operations, assets, prospects,
condition (financial or otherwise) or results of operations of Red Ventures and
its Subsidiaries (including DirectStar and Funraisers), taken as a whole, when
considered either individually or in the aggregate together with all other
adverse changes or effects, (a) is, or could reasonably be expected to be,
materially adverse to the businesses, operations, assets, prospects, condition
(financial or otherwise) or results of operations of Red Ventures and its
Subsidiaries (including DirectStar and Funraisers), taken as a whole, or
(b) prevents or delays or could reasonably be expected to prevent or delay Red
Ventures’ ability to fully satisfy the Note in strict accordance with its terms.

 

- 2 -



--------------------------------------------------------------------------------

“Factor” shall be equal to $25,600,000.

“GAAP” means generally accepted accounting principles in the United States as
consistently applied by MasTec and its Affiliates.

“Option Period” means the period commencing on March 1, 2012 and ending at 11:59
p.m. on November 30, 2012.

“Operating Period” shall mean the period beginning January 1, 2010 and ending on
the last day of the month ending immediately prior to the Closing Date.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental authority or other entity of any kind.

“Services Agreement” means that certain Amended and Restated Services Agreement,
effective as of July 1, 2008, by and between DirectStar and Red Ventures.

“Subsidiary” or “Subsidiaries” when used with respect to any party, shall mean
any corporation, limited liability company, partnership, association, trust or
other entity of which securities or other ownership interests representing more
than a majority of the equity and a majority of the ordinary voting power are,
as of such date, owned by such party.

“Television and Satellite Internet IP” shall mean the portfolio of domain names
and associated website content relating to television and satellite internet
owned by MasTec and its Affiliates (but excluding any domain names including the
term “MasTec”) which are more specifically described on Schedule A attached
hereto.

Section 2. Purchase Option.

(a) DirectStar Option. MasTec and MasTec North America hereby grant to Red
Ventures an option to purchase one hundred percent (100%) of the issued and
outstanding equity interests of DirectStar (the “DirectStar Option”), now
existing or hereafter issued, at any time during the Option Period. Red Ventures
may exercise the DirectStar Option by delivering written notice to MasTec North
America of its election to exercise at any time during the Option Period.

(b) Aggregate Exercise Price. The aggregate exercise price of the DirectStar
Option shall be equal to the sum of (A) the Beginning Net Book Value plus
(B) the Adjusted Net Income (as defined in the Funraisers Purchase Agreement)
for the Operating Period multiplied by five percent (5%) plus (C) the Factor.
Red Ventures shall pay the aggregate exercise price in cash by wire transfer of
immediately available funds at closing, provided that Red Ventures shall have an
option to pay up to 35% of the exercise price by delivery of a secured note (the
“Note”) to MasTec North America and/or its Affiliates (divided among them as
requested by MasTec North America); provided that the Note shall be (1) pari
passu, including in payment and lien priority with the most senior indebtedness
of Red Ventures, DirectStar, Funraisers and their Affiliates at any time
existing while the Note is outstanding other than any indebtedness incurred by
Red Ventures or any of its Subsidiaries in connection with real property owned
by Red Ventures or any of its Subsidiaries (the “Senior DirectStar
Indebtedness”; the documents

 

- 3 -



--------------------------------------------------------------------------------

evidencing the Senior DirectStar Indebtedness are referred to herein as the
“Senior DirectStar Indebtedness Documents”); (2) subject to an intercreditor
agreement in form and substance satisfactory to the holders of the Senior
DirectStar Indebtedness (the “Senior DirectStar Lenders”) so long as such
intercreditor agreement (w) is not inconsistent with the preceding clause (1),
(x) provides that any payments of Senior DirectStar Indebtedness shall require a
simultaneous payment of indebtedness under the Note, the amount of such payments
to the Senior DirectStar Lenders and to MasTec and MasTec North America to be in
proportion to the aggregate indebtedness owed to the Senior DirectStar Lenders
and MasTec and MasTec North America, (y) prohibits any amendment (but not
waiver) of the Senior DirectStar Indebtedness Documents without the consent of
MasTec and MasTec North America and (z) provides for a 180 day standstill in the
event of a default of the Note or any other document executed in connection
therewith, after which MasTec and MasTec North America shall be permitted to
pursue their available remedies; (3) secured by such collateral as shall secure
the Senior DirectStar Indebtedness; and (4) subject to such covenants and other
conditions as are set forth in the Senior DirectStar Indebtedness Documents in
favor of the Senior DirectStar Lenders, it being the intention that MasTec and
MasTec North America shall have the benefit of the same covenants and other
conditions as those that are granted in favor of the Senior DirectStar Lenders,
provided, however, that if the aggregate amount of the indebtedness under the
Note is equal to or greater than the Senior DirectStar Indebtedness then such
intercreditor agreement shall be in a form reasonably satisfactory to MasTec and
the Senior DirectStar Lenders, the collateral securing the Note shall be
reasonably acceptable to MasTec and the Note may contain such other covenants
and conditions as reasonably requested by MasTec so long as such covenants or
conditions are not inconsistent with the foregoing clause (1). Red Ventures
shall have no right to pay a portion of the aggregate exercise price with the
Note if the Senior DirectStar Lenders include any lender other than Fifth Third
Bank, Bank of America, Wells Fargo Bank, BB&T, CitiBank or their affiliate
banking institutions. The Note shall provide that (i) the principal shall accrue
interest at three percent (3%) per annum unless and until a default, in which
event it shall accrue at twelve percent (12%) per annum, (ii) interest shall be
paid quarterly on the last business day of each calendar quarter, (iii) all
outstanding principal and accrued and unpaid interest shall be paid on the one
year anniversary of the Note, and (iv) upon the prior written consent of Red
Ventures (which shall not be unreasonably withheld, conditioned or delayed),
MasTec North America and its Affiliates who are holders of the Note shall have
the right to transfer or assign all or any portion of the Note to any Person,
subject to compliance with any applicable securities laws and such transferee’s
agreement to be bound by the intercreditor agreement.

(c) Closing. The closing of the purchase shall take place on the sixtieth day
following the date of the notice of exercise or such other date as may be agreed
upon by MasTec, MasTec North America and Red Ventures (the “Closing Date”).
Immediately prior to the closing of the purchase, (i) any accrued but unpaid
Earn-Out Payments, and at Red Ventures’ option any accrued but unpaid fees (the
“Service Fees”) due to Red Ventures under the Services Agreement, shall be paid
to Red Ventures, and (ii) any Cash of DirectStar and its Subsidiaries available
after accounting for payment of the accrued and unpaid Earn-Out Payments and
Service Fees shall be distributed to DirectStar’s members. MasTec, MasTec North
America and their respective Affiliates shall execute a purchase agreement,
which (A) shall not include any representations, warranties, covenants,
agreements or other provisions of MasTec, MasTec North America or their
Affiliates which are more onerous than those of Red Ventures in the DirectStar

 

- 4 -



--------------------------------------------------------------------------------

Purchase Agreement, (B) shall not include any post closing covenants from
MasTec, MasTec North America or any of their Affiliates, (C) shall include
representations, warranties, covenants and agreements (including
indemnification) from Red Ventures no less than those provided by MasTec or
MasTec North America in the DirectStar Purchase Agreement, and (D) in order to
induce MasTec and MasTec North America to accept the Note as partial payment of
the exercise price for the DirectStar Option, shall include representations and
warranties from Red Ventures to MasTec and MasTec North America that no
DirectStar Material Adverse Effect has occurred and that Red Ventures does not
reasonably anticipate that a DirectStar Material Adverse Effect may occur at any
time while the Note is outstanding. In addition to such purchase agreement,
MasTec, MasTec North America and their respective Affiliates shall execute and
deliver all documents that are necessary to effect the transfer of the
DirectStar equity interests to Red Ventures, free and clear of all liens,
encumbrances, guarantees and other restrictions, but without any provisions
which would frustrate the purpose and intent of the immediately prior sentence.
In connection with the purchase of the DirectStar equity interests, the parties
also agree that at the closing of the purchase: (x) MasTec and its Affiliates
shall transfer and convey to DirectStar for no additional consideration the
Television and Satellite Internet IP, free and clear of all liens, encumbrances
and other restrictions, and (y) MasTec and its Affiliates shall transfer and
convey to DirectStar for no additional consideration the fixed assets set forth
on Schedule B, free and clear of all liens, encumbrances and other restrictions.
Upon execution of the purchase agreement and such other documents, Funraisers,
DirectStar, the Red Ventures Parties, Red Ventures and their Affiliates shall
fully release any and all claims they may have against MasTec, MasTec North
America and their Affiliates from the beginning of the world to the Closing Date
and following such date MasTec, MasTec North America and their Affiliates shall
have no further obligations of any kind to Funraisers, DirectStar, Red Ventures
Parties, Red Ventures and their Affiliates, except those contained in the
purchase agreement.

(d) Pre-Closing Covenants.

(i) Commencing on the date hereof and continuing through the later of (i) the
expiration of the Option Period and (ii) the Closing Date, Red Ventures shall
operate DirectStar and its Subsidiaries in the ordinary course of business,
consistent with past practice, and shall not accelerate any payments by
DirectStar or its Subsidiaries or delay the collection of amounts owed to
DirectStar and its Subsidiaries.

(ii) Within ten (10) days following Red Ventures’ delivery of a written notice
of exercise to MasTec North America, each party shall use commercially
reasonable efforts (1) to make all filings required by applicable law to be made
by it in order to consummate the transactions contemplated hereby, and (2) to
the extent permitted by law, to cooperate with the other parties and their
respective representatives with respect to all filings that the parties elect to
make or, pursuant to applicable law, are required to make in connection with the
transactions contemplated hereby. Without limiting the foregoing, the parties
and their respective affiliates shall prepare and file promptly, with all
reasonable diligence, all notifications, forms, reports and other documents, and
shall use commercially reasonable efforts to take and complete promptly, with
all reasonable diligence, all steps, measures and procedures, as may be required
by any governmental authority, for the purpose of obtaining all permits,
consents, orders or approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, or any other applicable federal, state,
local or foreign antitrust and

 

- 5 -



--------------------------------------------------------------------------------

competition laws (collectively, “Antitrust Laws”) for the purpose of the
consummation of the transactions contemplated hereby. To the extent permitted by
law, the parties shall keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, any governmental authority, and shall use commercially reasonable efforts
to comply promptly with any such inquiry or request. To the extent permitted by
law, the parties shall consult and cooperate with one another, and consider in
good faith the views of one another, in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to any Antitrust Laws or any governmental
authority. Red Ventures will pay all filing fees due in connection with filings
under the Anti-Trust Laws required in connection with the transactions
contemplated by this Agreement.

(iii) Notwithstanding any prior agreement between the parties, at any time prior
to Closing, MasTec, MasTec North America and their Affiliates shall be permitted
to transfer membership interests of DirectStar or Funraisers to one or more
direct or indirect wholly owned Affiliates of MasTec so long as each such
Affiliate receiving such membership interests agrees to be bound by this
Agreement and assumes all obligations of the transferor of such membership
interests pursuant to this Agreement.

Section 3. Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules hereto) represents the entire understanding and agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, both written and oral, with respect to the subject matter
hereof, including the Existing Option. Upon the execution and delivery hereof by
the parties hereto the Existing Option shall be null and void and of no further
force or effect. This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 4. Governing Law. This Agreement, the rights and obligations of the
parties under this Agreement, and any claim or controversy directly or
indirectly based upon or arising out of this Agreement or the transactions
contemplated by this Agreement (whether based upon contact, tort or any other
theory), including all matters of construction, validity and performance, shall
be governed by and construed in accordance with the internal laws of the State
of Florida, without regard to any conflict of laws provision that would require
the application of the law of any other jurisdiction.

Section 5. Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and shall be deemed to have been duly
given when (1)

 

- 6 -



--------------------------------------------------------------------------------

delivered by hand (with written confirmation of receipt), (2) sent by telecopier
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (3) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties in accordance with this
Section 5):

 

Red Ventures or any of the Red Ventures Parties:   

Red Ventures, LLC

1091A 521 Corporate Center Drive

Indian Land, SC 29707

Attn:    Ricardo Elias, President & CEO

Facsimile: (704) 943-3789

With a copy (which shall not constitute notice) to:   

Womble Carlyle Sandridge & Rice, PLLC

301 S. College Street, Suite 3500

Charlotte, NC 28202

Attn:    Jeffrey S. Hay

Facsimile: (704) 343-4859

DirectStar, Funraisers, MasTec North America, and MasTec   

MasTec, Inc.

800 Douglas Road

Coral Cables, FL 33134

Attn:    Jose Mas, Chief Executive Officer

            Alberto de Cardenas, Esq., General Counsel

Facsimile: (305) 406-1900

With a copy (which shall not constitute notice) to:   

Greenberg Traurig, P.A.

333 Avenue of the Americas (333 SE 2nd Avenue)

Miami, Florida 33131

Attn:    David Barkus, Esq.

Facsimile: (305) 961-5724

Section 6. Assignment; Binding Effect. Except as otherwise provided herein,
neither this Agreement nor any of the rights or obligations under this Agreement
shall be assigned, in whole or in part, directly or indirectly, by operation of
law or otherwise, by any of the parties without the prior written consent of all
other parties, and any such assignment that is not consented to shall be null
and void. This Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors and permitted
assigns

Section 7. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially

 

- 7 -



--------------------------------------------------------------------------------

adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 8. Recitals Incorporated by Reference. The Recitals are hereby
incorporated into and made a part of this Agreement.

Section 9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by facsimile shall be effective as delivery of a manually
executed signature page of this Agreement.

Section 10. Legal Fees. If legal proceedings are commenced in connection with
this Agreement, the party or parties which do not prevail in such proceedings
shall pay the reasonable attorneys’ fees and other costs and expenses, including
investigation costs, incurred by the prevailing party in such proceedings.

Section 11. Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and shall not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

Section 12. Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

Section 13. Further Assurances. The parties agree (1) to furnish upon request to
each other such further information, (2) to execute and deliver to each other
such other documents, and (3) to do such other acts and things, all as any other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 14. Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement shall bear its respective expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the contemplated transactions, including all fees and expenses of agents,
representatives, counsel and accountants. For clarification of doubt, all
expenses of Red Ventures and the Red Ventures Parties incurred in connection
with the preparation, execution and performance of this Agreement and the
contemplated transactions shall be paid by Red Ventures and the Red Ventures
Parties directly and will not be expensed to DirectStar or Funraisers and all
expenses of MasTec North America and DirectStar incurred in connection with the
preparation, execution and performance of this Agreement and the contemplated
transactions shall be paid by MasTec North America and will not be expensed to
DirectStar or Funraisers.

Section 15. Public Announcements. Any public announcement or similar publicity
with respect to this Agreement shall be issued, if at all, at such time and in
such manner as mutually agreed to by MasTec and Red Ventures; provided, however,
that the provisions of this Section 15 will not prohibit (a) any disclosure
required by any applicable legal requirement, including any disclosure necessary
or desirable to provide proper disclosure under the securities laws or under any
rules or regulations of any securities exchange on which the securities of such
party or its Affiliates may be listed or traded or (b) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement or the contemplated transactions to the extent in (a) or (b) in the
case of MasTec and its Affiliates, MasTec provides Red Ventures a reasonable
opportunity to review the disclosure (such opportunity to be based upon the
disclosure requirements and other circumstances surrounding such disclosure),
but Red Ventures shall not have the right to prevent or change the disclosure in
any way.

[Signatures contained on the following pages]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

DIRECTSTAR: DirectStar TV, LLC By:  

/s/ Alberto de Cardenas

Name: Alberto de Cardenas Title: EVP& Secretary of sole member of DirectStar TV,
LLC, MasTec North America, Inc. RED VENTURES: Red Ventures, LLC By:  

/s/ Mark A Brodsky

Name: Mark A. Brodsky Title: Chief Financial Officer RV REWARDS: RV Rewards, LLC
By:  

/s/ Mark A. Brodsky

Name: Mark A. Brodsky Title: Manager FUNRAISERS: Funraisers PR, LLC By:  
DirectStar TV, LLC, its Manager

  By:  

/s/ Alberto de Cardenas

  Name: Alberto de Cardenas   Title: EVP & Secretary of Sole Member of

Manager, MasTec North America, Inc.

MASTEC NORTH AMERICA MasTec North America, Inc. By:  

/s/ Alberto de Cardenas

Name: Alberto de Cardenas Title: EVP & Secretary



--------------------------------------------------------------------------------

MASTEC:

MasTec, Inc.

By:

 

/s/ Alberto de Cardenas

Name: Alberto de Cardenas

Title: EVP & Secretary

RED VENTURE PARTIES:

Ricardo Elias

/s/ Ricardo Elias

Daniel S. Feldstein

/s/ Daniel S. Feldenstein

Mark A. Brodsky

/s/ Mark A. Brodsky